PER CURIAM.
*703Joe Reed ("Movant") appeals from the denial of his Rule 29.15 post-conviction relief motion following an evidentiary hearing. On appeal, Movant argues trial counsel was ineffective for failing to object to the closure of the courtroom during a portion of Movant's trial, and failing to object to witness testimony on grounds of hearsay, confrontation, and uncharged bad acts. We have reviewed the briefs of the parties and the record on appeal, and we find the motion court did not clearly err. An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to MO. R. CIV. P. 84.16(b) (2015).